OPINION
MORRISON, Judge.
This is another application for a writ of Habeas Corpus from this relator. His last case is reported as Ex parte Ferrell, Tex. Cr.App., 406 S.W.2d 440, in which the writer for the Court denied the relief which relator sought saying:
“We are without authority to order that relator be given credit upon his sentence for the time he was confined under a void sentence.”
Since the rendition of such opinion, the Supreme Court of the United States has decided North Carolina v. Pearce, 395 U.S. 711, 89 S.Ct. 2072, 23 L.Ed.2d 656(4), which is here controlling. The Court there stated the following:
“We think it is clear that this basic constitutional guarantee is violated when punishment already exacted for an offense is not fully ‘credited’ in imposing sentence upon a new conviction for the same offense.”
Since relator has now shown that he has credit for more than ten years confinement, he is now, by virtue of the case cited, entitled to release. He is therefore ordered released.